Citation Nr: 0920784	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  96-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1995 rating decision by the San 
Juan, in the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, inter 
alia declined to reopen the claim of entitlement to service 
connection for a psychiatric disability.

In October 2008 this matter was remanded to the Appeals 
Management Center (AMC) for further development.  This claim 
has since returned to the Board for further appellate review 
consistent with the Remand.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by a July 1971 rating decision.  Thereafter, the 
Veteran sought to reopen on numerous occasions but the RO 
declined to reopen the claim (most recently in April 1982) on 
the basis that new and material evidence was not submitted.  
The Veteran did not appeal the April 1982 decision within one 
year of being notified.

2.  Evidence submitted since April 1982 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The April 1982 rating decision that denied service 
connection for a psychiatric disability is final.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. §§ 3.160, 19.118 19.153 (1981); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

2.  The evidence submitted since the April 1982 rating 
decision is not new and material to the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability; therefore, the application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated December 2006 and November 2008, 
the agency of original jurisdiction (AOJ) notified the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to reopen his 
previously denied claim for service connection for a 
psychiatric disability, and informed him of the standard by 
which "new and material evidence" is determined, as well as 
the elements of the underlying service connection claim.  The 
November 2008 letter reminded the Veteran that the reason for 
the April 1982 denial of his claim for service connection for 
a psychiatric disability, was that new and material evidence 
had not been submitted to reopen the claim.  The notice 
delineated which information VA would seek to provide and 
which information that she was expected to provide.  The 
Veteran has received adequate notice under Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VA does not have a duty to provide the Veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A (f) (West 2002); 38 C.F.R. § 3.159 (c) (4) (C) (iii) 
(2008).  As discussed above, the AOJ complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his new and 
material evidence claim.  Since no material evidence was 
received referable to a psychiatric disability, an 
examination is not required. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the Veteran.  The duty to assist has 
been fulfilled.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

New and Material Evidence of a Psychiatric Disability

By rating decision of April 1982, the Veteran's claim for 
service connection for a psychiatric disability was denied.  
The RO denied the Veteran's claim for entitlement to service 
connection for a psychiatric disability because new and 
material evidence had not been submitted to reopen the claim.   
At the time of the denial, the claims folder contained the 
Veteran's service treatment records from October 1967 to 
October 1969, VA and private medical reports dated from 1970 
to 1982 reflecting diagnoses and treatment of schizophrenia.  
The Veteran did not appeal the April 1982 denial; therefore, 
it is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.160, 
19.118 19.153 (1982); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since April 1982, the appellant submitted numerous private 
and VA clinical records  reflecting treatment for 
schizophrenia.  The medical records are new, but not 
material.  The records do not show evidence of a psychiatric 
disability in-service, a psychosis within one year of 
discharge, or a showing that psychiatric disability is 
related to a service-connected disability.  

The Veteran added his contentions that his psychiatric 
disability is secondary to his service-connected left 
shoulder disability and stems from his inability to become a 
police officer due to his left shoulder disability.  This new 
contention is not supported by any competent opinion 
associating psychiatric disability to the left shoulder 
disability.  The Veteran has not been shown to possess the 
requisite training or credentials needed to make such 
diagnosis.  What is missing to reopen the claim is competent 
evidence reflecting the presence of a psychiatric disability 
in-service or either a psychosis within the first year of 
discharge or a showing that current psychiatric disability is 
related to a service-connected disability .  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v.  Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 
(1990) (stating that a layperson can provide an account of 
symptoms but not a diagnosis that requires medical 
knowledge).

In sum, the new evidence included in the claims folder since 
the prior final decision does not bear directly and 
substantially upon the specific matter under consideration.  
It is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. §3.156 
(2008).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, the appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


